       Case 4:20-cv-00533-AW-MAF Document 8 Filed 01/06/21 Page 1 of 2




           IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                      TALLAHASSEE DIVISION

FRANCISCO DELAFLOR MORALES,
      Petitioner,
v.                                                  Case No. 4:20-cv-533-AW-MAF
JEFFREY ROSEN1 et al.,
     Respondents.
_______________________________/
                             ORDER OF DISMISSAL

      Francisco Delaflor Morales petitioned for a writ of habeas corpus, challenging

the lawfulness of his detention by the United States Immigration and Customs

Enforcement. ECF No. 1. The magistrate judge has filed a Report and

Recommendation (ECF No. 6), which recommends dismissal based on mootness.

As the R&R points out, mail to Morales has been returned with an indication that

Morales is no longer at the facility he reported as his address. It thus appears that the

action is moot because Morales was either removed or released. And even if he were

neither removed nor released, he has effectively abandoned his case by not keeping

the court apprised of his current address.




      1
       Among the respondents was United States Attorney General William Barr.
ECF No. 1. Because the Attorney General was sued in his official capacity, his
successor is automatically substituted as a party. Fed. R. Civ. P. 25(d).
                                             1
      Case 4:20-cv-00533-AW-MAF Document 8 Filed 01/06/21 Page 2 of 2




      I have determined the Report and Recommendation should be adopted, and it

is now incorporated into this order. The clerk will enter a judgment that says “The

habeas petition is dismissed as moot.” The clerk will then close the file.

      SO ORDERED on January 6, 2021.

                                       s/ Allen Winsor
                                       United States District Judge




                                          2
